DETAILED ACTION
	Claims 16-31 are pending in this application, with claim 16 being independent.
Notice AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/740,934, filed on 29 December 2017.
Specification
 	The title of the invention is not descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
	The drawings were received on April 23, 2020.  These drawings are acceptable.	
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 16, 17, 19, 21 and 26 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by MARZELL et al. (US 2007/0065002, hereinafter “MARZELL”).
	Regarding claim 16, MARZELL discloses a method for updating a model (Abstract: “a 3D computer model that is updated“) of a scenery (Abstract: “the environment.”  ¶ [0018]: “updates the 3D model”  ¶ [0019]: “generating and updating a three dimensional (3D) model”  ¶ [0020]: “a method of updating a three dimensional computer model.”), wherein the model is based on a plurality of images (¶ [0003]: “data from captured images”) depicting the scenery (¶ [0003]-[0005]: “computer models may be generated from survey data or data from captured images. Captured image data can be categorised into either: (i) A 2-dimensional (2D) image, which could be a pictorial or a graphical representation of a scene; or (ii) A 3-dimensional (3D) image, which may be a 3D model or representation of a scene that includes a third dimension.”    ¶ [0011]: “A further 3D data capture technique is photagrammetry, which allows a 3D representation to be created from two or more known photographs.”), said model defining three-dimensional structures of objects (¶ [0034]: “road sign”, “tarmac road”;  ¶ [0047]: “the scanned object”;  ¶ [0050]: “a building”  ¶ [0060]: “An accurate 3D computer model of a pertinent object or environment”) depicted in the plurality of images (¶ [0033]: “one or more digital photographs”;  ¶ [0067]: “Streaming images are sent to the computer model that track, say, vehicle and human movement and update the positions of their representative objects in the model environment.”) (Abstract: “a 3D computer model that is updated using views provided by, say, a camera unit or camera system. The 2D images provided by matching the perspective view of an image within the model to that of an image of the environment.“  ¶ [0011]: “A further 3D data capture technique is photagrammetry, which allows a 3D representation to be created from two or more known photographs.”  ), said method comprising:
 	defining a geographical area ( ¶ [0054]: “the ‘real’ scene of the model”), which forms an area to be represented by the model (¶ [0015]: “3D computer models of particular environments.”  ¶ [0029]: “to capture 3D data for a particular image/scene.”  ¶ [0029]: “the initial 3D computer model.”  ¶ [0052]: “to view the dimensionally-accurate 3D computer model from any perspective within the 3D environment.”  ¶ [0054]: “a modelled scene”  ¶ [0068]: “an environment that has one or more camera unit(s) already installed within it.”); 
 	receiving a plurality of new images depicting the scenery (¶ [0055]” “the 2D images generated by a camera unit may be obtained wirelessly, and by any means, say via a satellite picture of a scene.”  ¶ [0067]: “real-time streaming of 2D data images”), wherein each new image is acquired by a camera from a position and said position is within said geographical area (¶ [0054]: “obtained from one or more camera units 225 located at” … “the `real` scene of the model.”) ( ¶ [0021]: “a 3D computer model that is updated using views provided by, say, a camera unit or camera system.”  ¶ [0055]” “the 2D images generated by a camera unit may be obtained wirelessly, and by any means, say via a satellite picture of a scene. Furthermore, the camera units preferably comprise a video capture facility with a lens, whereby an image can be obtained via pan, tilt and/or zoom functions to allow an Operator to move around the viewed image.”  ¶ [0054]: “In particular, it is proposed that a 3D computer model may be updated using 2D representations, for example obtained from one or more camera units 225 located at and/or focused on the `real` scene of the model.”   ¶ [0056]: “Preferably, the one or more camera units 225 of a camera system is/are configured with up to 360º image capture, to obtain sufficient information to update the 3D computer models remotely. The updating of the 3D computer model is preferably performed by importing one or more images captured by the camera system into the background of the model.”  ¶ [0062]: “Additionally, it is envisaged that the photographic image may be continuously replaced with one or more updated photographs, preferably captured from the same camera and perspective. If something within the scene has changed, it is possible to use known dimensional data of other parts of the scene to update the computer model. The photographic image(s) may be updated manually, upon request by an Operator, or automatically if a change in the environment is detected.”  ¶ [0068]: “an environment that has one or more camera unit(s) already installed within it.”  ¶ [0093]: “In an enhanced embodiment of the present inventor, where multiple camera units are used, it is envisaged that a polling operation for retrieving 2D images from subsequent cameras may be employed to intermittently update parts of the 3D model of the scene.”);
 	determining whether the plurality of new images fulfill a pre-defined updating criterion (e.g., ¶ [0062]: “If something within the scene has changed,”  ¶ [0064]: “ascertain whether there has been any change to the viewed (and 3D computer modelled) environment”) (¶ [0053]: “until such time that the 3D environment changes.”  ¶ [0062]: “Additionally, it is envisaged that the photographic image may be continuously replaced with one or more updated photographs, preferably captured from the same camera and perspective. If something within the scene has changed, it is possible to use known dimensional data of other parts of the scene to update the computer model. The photographic image(s) may be updated manually, upon request by an Operator, or automatically if a change in the environment is detected.”   ¶ [0064]: “Referring back to FIG. 2, and notably in accordance with the preferred embodiment of the present invention, it is proposed that the 3D computer model 210 is compared with substantially real-time data (or at least data recently) obtained using a camera system 225. The camera system 225 captures 2D images, which are then used to ascertain whether there has been any change to the viewed (and 3D computer modelled) environment. In this regard, in order to ascertain whether the 3D model is accurate, a comparison is made by the computer or the Operator between the visual data contained in the image captured by the camera unit(s) in step 225 and that contained in the 3D computer model 210. The associated 3D computer model 210 may then be modified with any updated 2D information, to provide an updated 3D computer model 230.”  ¶ [0067]: “Preferably, a High-tech system with real-time streaming of 2D data images is implemented. Thus, in this manner, the High-tech system is envisaged as being able to automatically update the computer model with continuous streaming of digital images, in step 240. Furthermore, it is envisaged that an update duration of approx. one second may be achieved. Streaming images are sent to the computer model that track, say, vehicle and human movement and update the positions of their representative objects in the model environment. Such a process effectively provides a `real-time` accurate 3D computer model, as shown in step 245.”  ¶ [0073]: “If no `significant` change is identified, it can be assumed that the 3D computer model output is substantially accurate in a real-time sense, as shown in step 255.”  ¶ [0074]: “It is envisaged that threshold values may be used to ascertain whether slight changes detected in a photographic feature's location is sufficient to justify updating of the 3D computer model. For example, when an Operator identifies a significant change to a scene, or when the system uses an automatic identification process using, say, an IR or motion detector coupled to the camera system a threshold of bit/pixel variations may be exceeding leading to, a new image being requested, as shown in step 260. Subsequently, the new image provided by the one or more camera unit(s) may be used to update the computer model, as shown in step 225.”  ¶ [0094]: “it is envisaged that automatic detection of changes in bit/pixel values of a 2D image may be made, to ascertain whether a 3D model needs to be updated. In this context, an image encoder may only transmit bit/pixel values relating to the change. Alternatively the image encoder may not need to transmit any new `differential` information if a change, determined between a currently viewed image frame and a stored frame, is below a predetermined threshold.”); and 
 	initiating an update of the model when said plurality of new images fulfills the updating criterion (¶ [0054]: “regularly or continuously updating the model with pertinent information.”  ¶ [0054]: “Thus, a modelled scene may be continuously (or intermittently) updated using camera (2D image) matching techniques to result in a topographically and dimensionally accurate view (model) of a scene, i.e. updating the model of the scene whilst it is changing.”  ¶ [0064]: “Referring back to FIG. 2, and notably in accordance with the preferred embodiment of the present invention, it is proposed that the 3D computer model 210 is compared with substantially real-time data (or at least data recently) obtained using a camera system 225. The camera system 225 captures 2D images, which are then used to ascertain whether there has been any change to the viewed (and 3D computer modelled) environment. In this regard, in order to ascertain whether the 3D model is accurate, a comparison is made by the computer or the Operator between the visual data contained in the image captured by the camera unit(s) in step 225 and that contained in the 3D computer model 210. The associated 3D computer model 210 may then be modified with any updated 2D information, to provide an updated 3D computer model 230.” ¶ [0067]: “Preferably, a High-tech system with real-time streaming of 2D data images is implemented. Thus, in this manner, the High-tech system is envisaged as being able to automatically update the computer model with continuous streaming of digital images, in step 240. Furthermore, it is envisaged that an update duration of approx. one second may be achieved. Streaming images are sent to the computer model that track, say, vehicle and human movement and update the positions of their representative objects in the model environment. Such a process effectively provides a `real-time` accurate 3D computer model, as shown in step 245.”  ¶ [0074]: “It is envisaged that threshold values may be used to ascertain whether slight changes detected in a photographic feature's location is sufficient to justify updating of the 3D computer model. For example, when an Operator identifies a significant change to a scene, or when the system uses an automatic identification process using, say, an IR or motion detector coupled to the camera system a threshold of bit/pixel variations may be exceeding leading to, a new image being requested, as shown in step 260. Subsequently, the new image provided by the one or more camera unit(s) may be used to update the computer model, as shown in step 225.”).
	Regarding claim 17 (depends on claim 16), MARZELL discloses: 
 	said updating criterion is a number of new images (e.g., “one or more updated photographs” wherein “something within the scene has changed”) (¶ [0053]: “until such time that the 3D environment changes.”  ¶ [0062]: “Additionally, it is envisaged that the photographic image may be continuously replaced with one or more updated photographs, preferably captured from the same camera and perspective. If something within the scene has changed, it is possible to use known dimensional data of other parts of the scene to update the computer model. The photographic image(s) may be updated manually, upon request by an Operator, or automatically if a change in the environment is detected.”   ¶ [0064]: “Referring back to FIG. 2, and notably in accordance with the preferred embodiment of the present invention, it is proposed that the 3D computer model 210 is compared with substantially real-time data (or at least data recently) obtained using a camera system 225. The camera system 225 captures 2D images, which are then used to ascertain whether there has been any change to the viewed (and 3D computer modelled) environment. In this regard, in order to ascertain whether the 3D model is accurate, a comparison is made by the computer or the Operator between the visual data contained in the image captured by the camera unit(s) in step 225 and that contained in the 3D computer model 210. The associated 3D computer model 210 may then be modified with any updated 2D information, to provide an updated 3D computer model 230.”  ¶ [0067]: “Preferably, a High-tech system with real-time streaming of 2D data images is implemented. Thus, in this manner, the High-tech system is envisaged as being able to automatically update the computer model with continuous streaming of digital images, in step 240. Furthermore, it is envisaged that an update duration of approx. one second may be achieved. Streaming images are sent to the computer model that track, say, vehicle and human movement and update the positions of their representative objects in the model environment. Such a process effectively provides a `real-time` accurate 3D computer model, as shown in step 245.”  ¶ [0073]: “If no `significant` change is identified, it can be assumed that the 3D computer model output is substantially accurate in a real-time sense, as shown in step 255.”  ¶ [0074]: “It is envisaged that threshold values may be used to ascertain whether slight changes detected in a photographic feature's location is sufficient to justify updating of the 3D computer model. For example, when an Operator identifies a significant change to a scene, or when the system uses an automatic identification process using, say, an IR or motion detector coupled to the camera system a threshold of bit/pixel variations may be exceeding leading to, a new image being requested, as shown in step 260. Subsequently, the new image provided by the one or more camera unit(s) may be used to update the computer model, as shown in step 225.”  ¶ [0094]: “it is envisaged that automatic detection of changes in bit/pixel values of a 2D image may be made, to ascertain whether a 3D model needs to be updated. In this context, an image encoder may only transmit bit/pixel values relating to the change. Alternatively the image encoder may not need to transmit any new `differential` information if a change, determined between a currently viewed image frame and a stored frame, is below a predetermined threshold.”).
	Regarding claim 19 (depends on claim 16), MARZELL discloses the method further comprising: 
 	further defining positions and rotational angles of the cameras that acquired the plurality of images which the model is based on (¶ [0057]: “In order to determine changes to a 3D computer model based on a 2D image from a camera, the preferred embodiment of the present invention proposes to use a `virtual` camera in 3D space. The virtual camera is positioned in 3D space to replicate the `real` camera that has taken the 2D image. The process of identifying the location of the `virtual` camera and accurately comparing a match of the 2D image with a corresponding view in 3D space is termed `camera matching` 220. The process of camera matching, i.e. matching of the perspective of the photographic image to the image seen by a virtual camera, to a model in 3D space can be better appreciated with reference to FIG. 4.”  ¶ [0061]: “Finally, once all the points on the model have been cross-referenced to the photograph, the software creates a `virtual camera` 405 in the 3D space model environment, which can then be positioned to display in the same perspective the same image in 3D space as the 2D photographic image viewed from the `real` camera.”  ¶ [0065]: “Thus, it is proposed that a `virtual camera` is created in 3D space that allows the Operator to view the 3D model from the same perspective as the captured image(s), i.e. on a similar bearing and at a similar range to the camera unit that initially captured the image. In this manner, the provision of a `virtual camera` in 3D-space within the model allows the 3D modeller to add or modify any aspect of the 3D model in order to match the photographic image(s).”  ¶ [0075]: “It is envisaged that an appropriate time for requesting a new camera image is when a camera moves. Notably, movement of a camera, or indeed any different view from a camera, say, by increasing a `zoom` value, requires a new camera matching operation to be performed.”).
  	Regarding claim 21 (depends on claim 16), MARZELL discloses: 
 	the updating criterion is that the plurality of new images includes new information (e.g., ¶ [0062]: “If something within the scene has changed,”  ¶ [0064]: “ascertain whether there has been any change to the viewed (and 3D computer modelled) environment”), including new three-dimensional scenery points (e.g.,  ¶ [0067]: “Streaming images are sent to the computer model that track, say, vehicle and human movement and update the positions of their representative objects in the model environment”) (e.g., ¶ [0062]: “If something within the scene has changed,”  ¶ [0064]: “ascertain whether there has been any change to the viewed (and 3D computer modelled) environment”) (¶ [0053]: “until such time that the 3D environment changes.”  ¶ [0062]: “Additionally, it is envisaged that the photographic image may be continuously replaced with one or more updated photographs, preferably captured from the same camera and perspective. If something within the scene has changed, it is possible to use known dimensional data of other parts of the scene to update the computer model. The photographic image(s) may be updated manually, upon request by an Operator, or automatically if a change in the environment is detected.”   ¶ [0064]: “Referring back to FIG. 2, and notably in accordance with the preferred embodiment of the present invention, it is proposed that the 3D computer model 210 is compared with substantially real-time data (or at least data recently) obtained using a camera system 225. The camera system 225 captures 2D images, which are then used to ascertain whether there has been any change to the viewed (and 3D computer modelled) environment. In this regard, in order to ascertain whether the 3D model is accurate, a comparison is made by the computer or the Operator between the visual data contained in the image captured by the camera unit(s) in step 225 and that contained in the 3D computer model 210. The associated 3D computer model 210 may then be modified with any updated 2D information, to provide an updated 3D computer model 230.”  ¶ [0067]: “Preferably, a High-tech system with real-time streaming of 2D data images is implemented. Thus, in this manner, the High-tech system is envisaged as being able to automatically update the computer model with continuous streaming of digital images, in step 240. Furthermore, it is envisaged that an update duration of approx. one second may be achieved. Streaming images are sent to the computer model that track, say, vehicle and human movement and update the positions of their representative objects in the model environment. Such a process effectively provides a `real-time` accurate 3D computer model, as shown in step 245.”   ¶ [0070]: “Here, if continuous streaming of digital images 240 is not used, and if an object changes or is introduced into the real environment in a significant way, or that some movement has occurred in a sensitive part of the environment (e.g. an unknown vehicle has parked near a sensitive location), the alteration is preferably detected, as in step 250. The camera unit/system is preferably configured with a mechanism to transmit an alert message to the 3D computer modelling team, together with an updated image. The 3D computer model is then updated using information obtained from the image only.”  ¶ [0073]: “If no `significant` change is identified, it can be assumed that the 3D computer model output is substantially accurate in a real-time sense, as shown in step 255.”  ¶ [0074]: “It is envisaged that threshold values may be used to ascertain whether slight changes detected in a photographic feature's location is sufficient to justify updating of the 3D computer model. For example, when an Operator identifies a significant change to a scene, or when the system uses an automatic identification process using, say, an IR or motion detector coupled to the camera system a threshold of bit/pixel variations may be exceeding leading to, a new image being requested, as shown in step 260. Subsequently, the new image provided by the one or more camera unit(s) may be used to update the computer model, as shown in step 225.”  ¶ [0094]: “it is envisaged that automatic detection of changes in bit/pixel values of a 2D image may be made, to ascertain whether a 3D model needs to be updated. In this context, an image encoder may only transmit bit/pixel values relating to the change. Alternatively the image encoder may not need to transmit any new `differential` information if a change, determined between a currently viewed image frame and a stored frame, is below a predetermined threshold.”).
   	Regarding claim 26 (depends on claim 16), MARZELL discloses: 
 	the geographical area is defined based on the camera positions of the received plurality of new images (¶ [0068]: “a real-time virtual reality 3D computer model is created from scan data of an environment that has one or more camera unit(s) already installed within it.  Hence, assuming that an Operator is able to view the images provided by the camera unit(s), the Operator is able to realise that something has changed in the environment.”  NOTE:  The geographic area of the 3D model is defined by (i.e., dependent on) views of the geographical area in the images provided by the camera units installed within the environment.   In other words, the area viewed by the cameras defines the geographical area included in the 3D model.).
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MARZELL et al. (US 2007/0065002) in view of LOOKINGBILL et al. (US 8,818081, hereinafter “LOOKINGBILL”).
  	Regarding claim 20 (depends on claim 16), whereas MARZELL is not explicit as to, LOOKINGBILL teaches: 
 	said updating criterion is a new image being added to a specific part of the geographical area, wherein the specific part of the geographical area is a part of the geographical area that lacks previous images (col. 3, lines 6-10: “The present disclosure relates generally to a scalable method of updating a 3D model of a location by using crowd-sourced images, such as images from a video segment. These images can provide information to correct, update and add to a 3D model.”  col. 5, lines 20-21: “Once the images are captured, they can be used to access and update a 3D data model associated with the location.”  col. 5, lines 30-33: “FIG. 3 illustrates an image processing system 300 for receiving a number of input images 308, analyzing the imagery for relevant information and updating a data model associated with a location depicted in the images 308.”   col. 6, lines 6-11: “In order to determine whether a data model corresponds to a set of input images captured at a location, the input images may be compared to the 3D geometry 416 associated with the data model.” col. 6, lines 30-35: “If there are no corresponding images determined between the input images 508 and image projections of the 3D geometry 416, then the input images 508 may be discarded or in some instances they can be used to model new images of the location that were not previously integrated into the data model.”) 
or that has a number of previous images that is below a threshold (NOTE: this limitation need not be further considered since the alternative limitation has been met.).
 	Thus, in order to obtain a more versatile model updating system having the cumulative features taught by MARZELL and LOOKINGBILL, it would have been obvious to one of ordinary skill in the art to have modified the 3D model updating method taught by MARZELL so as to also include updating the 3D model of the geographical area by adding to the 3D model if the received images corresponds to a part of the geographical area that lacks previous images, as taught by LOOKINGBILL. 
   	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over MARZELL et al. (US 2007/0065002) in view of HUSTON et al. (US 2020/0218690, hereinafter “HUSTON”).
   	Regarding claim 23 (depends on claim 16), whereas MARZELL is not explicit as to, HUSTON teaches: 
 	the updating criterion is a new image that is acquired by a camera with a position and rotational angle that was not previously used in the model (¶ [0104]: “As shown in FIG. 13b, the unique 3D location of the target can be determined by taking another image from a different location and finding the point of intersection of the two rays (i.e. stereo). A preferred embodiment of the present invention makes use of Photogrammetry where users take random images of multiple targets. That is, multiple users take multiple images of a target from a number of locations. Knowing where a camera was located and its orientation when an image is captured is an important step in determining the location of a target.”   Claim 1: “A method to build or update a 3D model, comprising: wirelessly collecting crowdsourced random images and associated metadata captured near a point of interest with a plurality of mobile devices accompanying a number of crowdsource contributors, one or more mobile devices having a camera, wherein the associated metadata of an image includes approximate position of a mobile device, an orientation of the camera between the camera and a target near said point of interest; receiving at least some of said images and associated metadata including position and orientation from said mobile devices at an image processing server; and processing at least some of the received images and associated metadata including position and orientation on said image processing server to determine the location of one or more targets proximate said point of interest to build or update a 3D model near the point of interest, selecting a first image from a first mobile device based at least in part on the proximity of the approximate mobile device camera position and orientation to said point of interest, selecting a second image from a mobile device based at least in part on the proximity of the approximate mobile device camera position and orientation to said point of interest, detecting a common target in the first and second images, determining a first location of said common target using associated metadata including camera position and orientation from said first and second images, determining a second location of said common target using the first location and associated metadata including camera position and orientation from a third image.”  Claim 4: “4. The method of claim 1, wherein said processing step includes using an existing 3D model proximate the common target and updating said existing 3D model using said first location of said common target.”  NOTE: The model being updated is pre-existing, and, as such, each of the newly received crowd-sourced images used to update the pre-existing model are an image acquired by a camera with a position and rotation angle that was not previously used in the model.).
	Thus, in order to obtain a more versatile model updating system having the cumulative features taught by MARZELL and HUSTON, it would have been obvious to one of ordinary skill in the art to have modified the 3D model updating method taught by MARZELL so as to also include updating the 3D model of the geographical area based on a new image that is acquired by a camera with a position and rotational angle that was not previously used in the model, as taught by HUSTON. 
    	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over MARZELL et al. (US 2007/0065002) in view of BROWN et al. (US 2015/0172628, hereinafter “BROWN”).
    	Regarding claim 24 (depends on claim 16), whereas MARZELL may not be explicit as to, BROWN teaches: 
 	defining a geographical area (¶ [0046]: “A user is able to identify a geographic location on the map by selecting the location.” ¶ [0047]: “a user selection indicating a particular region at which to create a three-dimensional model,”) comprises assigning the new images (¶ [0037]: two-dimensional photographic images” … “geocoded in proximity to the position”) to one or more tiles from a geographical grid (¶ [0046]: “a grid of map tiles”) (¶ [0037]: “Method 400 begins at a step 402 when a user selection of a geographic point is received. The user may indicate a desire to create a three dimensional model at a particular location. To indicate the desire, the user may, for example, right click on the particular location on the map. Is this way, an input is received selecting a position on a map. In one embodiment, the position may be included in a request sent to a server to retrieve two-dimensional photographic images and automatically generated three-dimensional model data geocoded in proximity to the position.”   ¶ [0046]: “Mapping service module 506 displays a visual representation of a map, e.g., as a viewport into a grid of map tiles. Mapping service module 506 is implemented using a combination of markup and scripting elements, e.g., using HTML and Javascript. As the viewport is moved, mapping service module 506 requests additional map tiles from server(s) 544, assuming the requested map tiles have not already been cached in local cache memory. A user is able to identify a geographic location on the map by selecting the location. In an embodiment, a user may select a location”  ¶ [0049]: “Three-dimensional shape module 558 retrieves automatically generated three-dimensional shapes from three-dimensional model database 562. The retrieved shapes are geocoded in proximity to the location selected by a user. In an example, the shapes may be geocoded in a pre-specified perimeter of the location selected by a user.”  ¶ [0050]: “Photo module 560 retrieves two-dimensional photographic images from two-dimensional image database 564. The two-dimensional photographic images are taken of an area occupied at least in part by the retrieved automatically-generated shapes. Photo module 560 also retrieves camera information describing the location and orientation of the cameras that took the two-dimensional photographic images”).
  	Thus, in order to obtain a more versatile model updating system having the cumulative features taught by MARZELL and BROWN, it would have been obvious to one of ordinary skill in the art to have modified the 3D model updating method taught by MARZELL to include assigning the new images to one or more tiles from a geographical grid, as taught by BROWN.
    	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over MARZELL et al. (US 2007/0065002) in view of WATKINS et al. (US 2010/0238165, hereinafter “WATKINS”).
  	Regarding claim 27 (depends on claim 26), whereas MARZELL may not be explicit as to, WATKINS teaches: 
 	an image of the plurality of new images (¶ [0024]: “the collected monochromatic image may comprise a plurality thereof,”) is used to update more than one model (¶ [0023]: “a colorized three-dimensional (3D) model of a geographical area.”  ¶ [0031]: “the collected monochromatic image 76 is associated with an area greater than that of the geographical area 72 covered by the colorized 3D model 73.”  ¶ [0027]: “update the colorized 3D model based upon the monochromatic difference image”) (¶ [0026]: “processor 22 is configured to generate a monochromatic difference image between the estimated monochromatic image and the collected monochromatic image. In this step, the processor 22 provides a user with information relating to objects that have changed in the collected monochromatic image.”  ¶ [0027]: “At Block 39, the processor 22 is configured to update the colorized 3D model based upon the monochromatic difference image. In other words, the monochromatic difference image is used to update the colorized 3D model, for example, by placing the aforementioned mobile target in the colorized 3D model.”), the more than one model representing more than one geographical area (¶ [0023]: “The geospatial model database 21 illustratively stores at Block 33 a colorized three-dimensional (3D) model of a geographical area.”   NOTE:  It is obvious that more than one 3D model, each for a different geographical area, could be stored in the geospatial model database 21.  Also, it is obvious that the two 3D models of adjacent geographical areas could likewise exist in the geospatial model database.  Furthermore, since the collected monochromatic image can be associated an area greater than that of the geographical area 72 covered by the colorized 3D model 73, for one of ordinary skill in the art, it would be obvious that, for a collected monochromatic image associated with an area covering the geographical areas of two adjacent 3D models, the same collected image can be used to update each of the adjacent 3D models.).
 	Thus, although WATKINS does not expressly disclose using one of the plurality of collected monochromatic images to update more than one colorized 3D model of a geographical area, it would nevertheless have been obvious to one of ordinary skill in the art, based on WATKINS disclosure, that a single collected monochromatic image associated with an area covering the geographical areas of two separate colorized 3D models could clearly be used to individually update both of the colorized 3D models by using portions of the collected monochromatic image respectively corresponding to the geographic area of each 3D model.
 	Furthermore, in order to obtain a more versatile model updating system having the cumulative features taught by MARZELL and WATKINS, it would have been obvious to one of ordinary skill in the art to have modified the 3D model updating method taught by MARZELL to include using one of the new images to update more than one 3D model of a respective geographical area, as taught and/or rendered obvious by WATKINS.
Allowable Subject Matter
  	Claims 18, 22, 25 and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure: 
 	MOEZZI et al. (US 5,850,352) discloses creation of three-dimensional video image models, and the location and dynamical tracking of video images of selected objects depicted in the models for, among other purposes, the selection of a real camera or image, or the synthesis of a virtual camera or image, best showing the object selected.
  	ISAKSSON et al. (US 9,891,321) discloses a method for developing a 3D model of an environment, comprising: providing a plurality of overlapping images of the environment, each image associated of navigation data, providing distance information, and developing the 3D model based on the plurality of overlapping images and the distance information. The step of developing the 3D model comprises the steps of providing the 3D model based on the plurality of overlapping images; and updating the 3D model with the distance information using an iterative process.
 	SIMARD et al. (US 2008/0297502) discloses a method and system for aligning first and second images with a 3D reference model, the first image is gathered from a first viewpoint, the second image is gathered from a second viewpoint and the first and second images are aligned with the 3D reference model.  A method and system for detecting and localizing 3D changes in a scene use the above method and system for aligning first and second images with a 3D reference model, determine, in response to the prediction error information and for a model feature of the 3D reference model, whether the prediction error is greater than a selected threshold, and identify the model feature as a 3D change when the prediction error is greater than the selected threshold.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675